





MYRIAD INTERACTIVE MEDIA, INC.

INCENTIVE COMPENSATION

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award ("Award") is awarded on July _____, 2013 ("Date of
Grant"), by Myriad Interactive Media, Inc. (the "Company") to Derek Ivany
("Recipient").

In consideration of the mutual covenants contained herein and for other good and
valuable consideration, the Company hereby awards restricted stock to Recipient
on the following terms and conditions:




1.

Award of Restricted Shares. The Company hereby grants to Recipient a total of
two million (2,000,000) restricted shares (the "Restricted Shares") of the
Company's Class A Convertible Preferred Stock.




2.

Restrictions. The Restricted Shares are being awarded to Recipient subject to
the transfer and forfeiture conditions set forth below (the "Restrictions"). In
its sole discretion, the Company may amend or waive the provisions of
subparagraphs (b) or (c) hereof, in whole or in part, to the extent necessary or
advisable to comply with applicable laws, as determined by the Company:




 

a.

No Assignment. Unless otherwise provided by the Committee, prior to the vesting
of the Restricted Shares as described in Section 3 below, Recipient may not
directly or indirectly, by operation of law or otherwise, voluntarily or
involuntarily, sell, assign, pledge, encumber, charge or otherwise transfer any
of the Restricted Shares still subject to Restrictions. The Restricted Shares
shall be forfeited if Recipient violates or attempts to violate these transfer
Restrictions.




 

b.

Repayment/Forfeiture. Any benefits Recipient may receive hereunder shall be
subject to repayment or forfeiture as may be required to comply with the
requirements of the U.S. Securities and Exchange Commission or any applicable
law, as may be in effect from time to time.




3.

Vesting. Subject to the remaining terms and conditions of this Award Agreement,
the Restricted Shares will vest as follows:




 

a.

Vesting Date. The Restricted Shares will vest in full upon the date which is two
(2) years from the Date of Grant (the "Vesting Date"), provided Recipient
remains in the employment of the Company on the Vesting Date.




 

(i)

The period from the Date of Grant through the Vesting Date set forth above is
referred to as the "Restriction Period". Except to the extent vesting
accelerates pursuant to Sections 3(b) through (c) below, any unvested Restricted
Shares shall be automatically forfeited upon Recipient's termination of
employment with the Company or an Affiliate prior to the Vesting Date. The
Company will not be obligated to pay Recipient any consideration whatsoever for
forfeited Restricted Shares.



























 

(ii)

If, during the Restriction Period, Recipient takes a Leave of Absence (as
defined herein) from the Company or an Affiliate, the Restricted Shares will
continue to be subject to this Award Agreement. If the Restriction Period
expires while Recipient is on a Leave of Absence, Recipient will be entitled to
the Restricted Shares even if Recipient has not yet returned to active
employment. For purposes of this Award Agreement, "Leave of Absence" means an
approved leave of absence from the Company or an Affiliate from which Recipient
has a right to return to work, as determined by the Company.




 

b.

Disability. All unvested Restricted Shares shall fully vest, regardless of
whether or not the Vesting Date has occurred, upon Recipient's termination of
employment with the Company and its Affiliates due to a disability.




 

c.

Death. All unvested Restricted Shares shall fully vest, regardless of whether or
not the Vesting Date occurred, upon Recipient's termination of employment with
the Company and its Affiliates due to death.




4.

Issuance and Delivery of Shares.




 

a.

The Restricted Shares awarded hereunder shall be immediately issuable.  Until
such shares are vested, certificates representing the shares shall be held in
trust by the Company. Upon the vesting of the applicable Restricted Shares
described in Section 3 above, the Company shall deliver to Recipient
certificates evidencing Shares of Class A Convertible Preferred Stock issued in
connection with the Restricted Shares.




 

b.

The action contemplated by subparagraph (a) above shall occur within 60 days
following the date that the applicable Restricted Shares vested.




6.

Whole Shares. All Awards shall be paid in whole Shares; no fractional Shares
shall be credited or delivered to Recipient.




6.

Responsibility for Taxes. Regardless of any action the Company or Recipient's
Employer (the "Employer") takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items legally
applicable to Recipient ("Tax-Related Items"), Recipient acknowledges that the
ultimate liability for all Tax-Related Items is and remains Recipient's
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Recipient further acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Restricted Shares,
including, but not limited to, the grant, vesting or settlement of the
Restricted Shares, the issuance of Shares upon settlement of the Restricted
Shares, the subsequent sale of Shares acquired pursuant to such issuance and the
receipt of any dividends; and (ii) do not commit to and are under no obligation
to structure the terms of the grant or any aspect of the Restricted Shares to
reduce or eliminate Recipient's liability for Tax-Related Items or achieve any
particular tax result. Further, if Recipient has become subject to tax in more
than one jurisdiction between the Date of Grant and the date of any relevant tax
withholding event, Recipient acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.




7.

Stockholder Rights. Upon the date hereof, Recipient shall have the rights as a
stockholder of the Company in respect of the Restricted Shares, including the
right to vote such Restricted Shares and to receive dividends and/or
distributions payable in respect of such Restricted Shares.










8.

Issuance of Restricted Shares. Shares representing Recipient's Restricted Shares
shall be issued either (i) in certificate form or (ii) in book entry or
electronic form, registered in the name of Recipient. Such Restricted Shares
shall be held by the Company in custody for Recipient, until they are either
forfeited by Recipient or are delivered to Recipient upon vesting pursuant to
Section 4 above. The grant of Restricted Shares hereunder shall not constitute a
trust.




9.

Acknowledgement of Discretionary Nature of the Issuance; No Vested Rights. By
accepting the Restricted Shares, Recipient acknowledges, understands, and agrees
that: (i) the grant of the Restricted Shares is voluntary and occasional and
does not create any contractual or other right to receive future restricted
stock, or benefits in lieu of restricted stock, even if Restricted Shares have
been granted repeatedly in the past; (ii) all decisions with respect to future
awards, if any, will be at the sole discretion of the Company; (iii) Recipient's
acceptance of the Restricted Shares is voluntary; (iv) the grant of the
Restricted Shares shall not be interpreted to form an employment contract or
relationship with the Company or any Affiliate; and (v) subject to any rights of
Recipient under any Employment Agreement, no claim or entitlement to
compensation or damages shall arise from forfeiture of any portion of the
Restricted Shares resulting from termination of Recipient's employment by the
Company or the Employer (for any reason whatsoever and regardless of whether in
breach of local labor laws) and, in consideration of the grant of the Restricted
Shares, Recipient irrevocably agrees never to institute any such claim against
the Company or the Employer, waives Recipient's ability, if any, to bring any
such claim, and releases the Company and the Employer from any such claim that
may arise.

 




10.

No Relation to Other Benefits/Termination Indemnities. The Restricted Shares are
not part of normal or expected compensation or salary for any purpose,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments, notwithstanding any provision of any compensation, insurance agreement
or benefit plan to the contrary.




11.

No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Recipient's acquisition or sale of the Restricted Shares. Recipient should note
that the future value of the Restricted Shares is unknown. Recipient is hereby
advised to consult with Recipient's own personal tax, legal, and financial
advisors.




12.

Acknowledgements. No waiver of any breach of any provision of this Award
Agreement by the Company shall be construed to be a waiver of any succeeding
breach or as a modification of such provision. The provisions of this Award
Agreement shall be severable and in the event that any provision of this Award
Agreement shall be found by any court to be unenforceable, in whole or in part,
the remainder of this Award Agreement shall nevertheless be enforceable and
binding on the parties. Recipient hereby agrees that the court may modify any
invalid, overbroad or unenforceable term of this Award Agreement so that such
term, as modified, is valid and enforceable under applicable law.




13.

The Company Assignment Rights. The Company shall have the right to assign this
Award Agreement, which shall not affect the validity or enforceability of this
Award Agreement. This Award Agreement shall inure to the benefit of assigns and
successors of the Company.




14.

Waiver. The failure of the Company to enforce at any time any provision of this
Award Agreement shall in no way be construed to be a waiver of such provision or
any other provision hereof.










15.

Governing Law. All questions concerning the construction, validity and
interpretation of this Award Agreement shall be governed by and construed
according to the law of the State of Nevada without regard to any state's
conflicts of law principles. Any and all disputes relating to, concerning or
arising from this Award Agreement, or relating to, concerning or arising from
the relationship between the parties evidenced by the Award or this Award
Agreement, shall be brought and heard exclusively in the United States District
Court for the District of Nevada or the District Court for Clark County, Nevada.
Each of the parties hereby represents and agrees that such party is subject to
the personal jurisdiction of said courts; hereby irrevocably consents to the
jurisdiction of such courts in any legal or equitable proceedings related to,
concerning or arising from such dispute; and waives, to the fullest extent
permitted by law, any objection which such party may now or hereafter have that
the laying of the venue of any legal or equitable proceedings related to,
concerning or arising from such dispute which is brought in such courts is
improper or that such proceedings have been brought in an inconvenient forum.




16.

409A Compliance Applicable Only to Recipients Subject to U.S. Tax.
Notwithstanding any provision in this Award Agreement to the contrary, if
Recipient is a "specified employee" (certain officers of the Company within the
meaning of Treasury Regulation Section 1.409A-1(i) and using the identification
methodology selected by the Company from time to time) on the date of
Recipient's termination of employment, any payment which would be considered
"nonqualified deferred compensation" within the meaning of Code Section 409A
that Recipient is entitled to receive upon termination of employment and which
otherwise would be paid or delivered during the six-month period immediately
following the date of Recipient's termination of employment will instead be paid
or delivered on the earlier of (i) the first day of the seventh month following
the date of Recipient's termination of employment and (ii) death. For purposes
of determining the time of payment or delivery of any payment Recipient is
entitled to receive upon termination of employment, the determination of whether
Recipient has experienced a termination of employment will be determined by the
Company in a manner consistent with the definition of "separation from service"
under the default rules of Section 409A of the Code.




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the ____ day of July, 2013.







Myriad Interactive Media, Inc.










_/s/ Derek Ivany_________________________________

Derek Ivany, President







Recipient







_/s/ Derek Ivany__________________________________

Derek Ivany















